—In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated June 7, 1995, which denied his renewed motion to dismiss the complaint for lack of personal jurisdiction, and from an order of the same court, dated November 20, 1995, which denied his second renewed motion for the same relief.
Ordered that the order dated June 7, 1995, is affirmed; and it is further,
Ordered that the order dated November 20,1995, is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The defendant appeals from two orders denying motions to dismiss the complaint for lack of personal jurisdiction made after an initial motion for the same relief. Each of the three motions was founded on a different ground. By failing to raise all of his grounds for dismissal for lack of personal jurisdiction in a single motion, the defendant waived those objections not raised initially (cf., CPLR 3211 [e]; Addesso v Shemtob, 70 NY2d 689, 690). Thompson, J. P., Pizzuto, Goldstein and Luciano, JJ., concur.